PER CURIAM
Mother appeals a judgment finding her daughter, C, to be within the jurisdiction of the juvenile court under ORS 419B.100(1)(c) based on allegations that mother had a history of choosing violent or unsafe partners, had knowingly failed to protect C from sexual abuse by mother’s partner, had continued to allow contact between her partner and C, and had possessed pornography within reach of C. Mother argues that the trial court erred in finding that C’s welfare was endangered at the time of the hearing. The state concedes the error. We agree and accept the state’s concession. See State v. S. T. S., 236 Or App 646, 654, 238 P3d 53 (2010) (to establishjurisdiction under ORS 419B.100(1)(c), the state must prove “that there is a current risk of harm and not simply that the child’s welfare was endangered at some point in the past” (emphasis in original)). Accordingly, we reverse.
Reversed.